IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 37255

STATE OF IDAHO,                                  )      2010 Unpublished Opinion No. 669
                                                 )
       Plaintiff-Respondent,                     )      Filed: October 15, 2010
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
RICKEY LEE DOLAN,                                )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy Hansen, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before LANSING, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge



PER CURIAM
       Rickey Lee Dolan pled guilty to grand theft by possession of stolen property. Idaho Code
§§ 18-2403(4), 18-2407(1). The district court sentenced Dolan to five years with one year
determinate. Dolan filed an Idaho Criminal Rule 35 motion, which the district court denied.
Dolan appeals asserting that the district court erred in denying his Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the


                                                1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new information in support of Dolan’s
Rule 35 motion was presented, review of the sentence by this Court is precluded. For the
foregoing reasons, the district court’s order denying Dolan’s Rule 35 motion is affirmed.




                                                2